DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02/02/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 10-11 of the Applicant Response, filed 02/17/2022, with respect to Drawings have been fully considered and are persuasive.  The objection to drawings and/or text has been withdrawn. 
Applicant’s arguments, see pages 10, filed 02/17/2022, with respect to Abstract have been fully considered and are persuasive.  The objection to abstract has been withdrawn. 
Applicant’s arguments, see pages 11-14 of the Applicant Response, filed 02/17/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 of Claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 15-17 of the Applicant Response, filed 02/17/2022, with respect to Claims 1, 6 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 102 of Claims 1, 6 and 11 has been withdrawn. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 21, the phrase "a customized message" is indefinite as it is not clear if it refers to the same “customized message” of line 8.  
Claim 6, line 23, the phrase "a customized message" is indefinite as it is not clear if it refers to the same “customized message” of lines 9-10.
Claim 8, line 2, the phrase "a messaging channel" is indefinite as it is not clear if it refers to the same “messaging channel” of Claim 6, line 12.
Claim 11, line 22, the phrase "a customized message" is indefinite as it is not clear if it refers to the same “customized message” of lines 8-9.
Claim 15, lines 1-2, the phrase "a messaging channel" is indefinite as it is not clear if it refers to the same “messaging channel” of Claim 11, line 11.
Claim 16, line 2, the phrase "a messaging channel" is indefinite as it is not clear if it refers to the same “messaging channel” of Claim 1, line 8.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 11,055,745 B2) (hereinafter Roy), in view of Travieso et al. (US 2012/0017146 Al) (hereinafter Travieso).  

Regarding claim 1: Roy discloses a computer implemented method for linguistic alignment in specific user targeted messaging comprising: analyzing, by a computer system, collected data from a plurality of sources; Roy discloses analyzing collected user data from a plurality of sources (web, social media, etc.) (Roy col 2, lines 64-67 and col 3, lines 1-15);
determining, by the computer system, a location; Roy teaches Fig 2., module 204 obtainment of user geographical location data collected through computer-based platforms such as social media, the Web and weblogs (Roy col 5, lines 43-47 and col 10, lines 44-48);
generating, by the a computer system, a multilayered linguistic preference set for a customized message using cognitive models; Roy discloses in Fig. 2, module 112 (message personalization), a cognitive model, receives 202 (input data) comprising 204 (segment-specific text). The module 112 calculates a linguistics preference 224 (personalized message) based on multiple sources and characteristics of input data from target users (Roy Fig 2, modules 202, 112 and 224, col 5, lines 37-47);
selecting, by the computer system, a messaging channel according to the linguistics preference set, the linguistics preference set comprising one or more sets of linguistic traits preferred by the specific user; Roy discloses the use of various of forms of advertising platforms (channels) such as social media, email campaigns, etc. to transmit personalized messages based on desired language to requesting entities and clients (Roy col 11, lines 17-28 and Fig. 5, module 514);
generating, by the computer system, a customized message based on said determined set of linguistic traits; Roy discloses Fig. 2 the production of one or more personalized messages (module 224) from input data (module 202) utilizing the message personalization (module 112). The input data comprises a linguistic preference set derived from user segment-specific and product-specific text as outlined in previous limitations (Roy Fig. 2, col 5, lines 50-67).

However, Roy fails to explicitly disclose the claimed:
determining, by the computer system, a set of linguistic traits applicable to said customized message based on said linguistic preference set for user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, user current location, language preferences based on a language hierarchy based on previously collected user data as well as and user specific input.
However, in an analogous art, Travieso discloses:
analyzing collected data of a specific user, via the Preference Selector, to determine the user’s location, a language (linguistics) preference set based on multiple inputs and a messaging channel (type) to generate and display a customized message to said specific user (Travieso ¶0264 and 0072);
determining, by the computer system, a set of linguistic traits applicable to said customized message based on said linguistic preference set for user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, user current location, language preferences based on a language hierarchy based on previously collected user data as well as and user input;  Travieso discloses creating a language preference set to be use for generating a customized message based several inputs, of which include the content of each message, the preferred languages of translation for the user and the user’s geographical location (Travieso ¶0264, 0242 and 0072).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Travieso in the method of Roy, because this would allow a single user viewing a website, message or marketing offer in a different country to view or receive customized messages and content in their native or preferred language in real-time based on their user information (Travieso ¶0006, 0133, 0264 and 0072).

Regarding Claim 6:

Roy discloses a computer program product for linguistic alignment in specific user targeted messaging, the computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: Roy discloses Fig. 7 modules 706 (Computer-readable Media) and 712 (Memory/Storage) coupled with 704 (Processing System) and 710 (Hardware Elements) implement a hardware form such that they can perform programmable instructions utilizing integrated circuits (ICs), Application-Specific (ASIC), Field Programmable Gate Array (FPGAs) or Complex Programming Logic Devices (CPLDs) (Roy col 14, lines 22-31 and col 14, lines 40-50);
analyze collected data from a plurality of sources; Roy discloses analyzing collected user data from a plurality of sources (web, social media, etc.) (Roy col 2, lines 64-67 and col 3, lines 1-15);
determine a location; Roy teaches Fig 2., module 204 obtainment of user geographical location data collected through computer-based platforms such as social media, the Web and weblogs (Roy col 5, lines 43-47 and col 10, lines 44-48);
generate a multilayered linguistic preference set for a customized message using cognitive models; Roy discloses in Fig. 2, module 112 (message personalization), a cognitive model, receives 202 (input data) comprising 204 (segment-specific text). The module 112 calculates a linguistics preference 224 (personalized message) based on multiple sources and characteristics of input data from target users (Roy Fig 2, modules 202, 112 and 224, col 5, lines 37-47);
select a messaging channel according to the linguistics preference set, the linguistics preference set comprising one or more sets of linguistic traits preferred by the specific user; Roy discloses the use of various of forms of advertising platforms (channels) such as social media, email campaigns, etc. to transmit personalized messages based on desired language to requesting entities and clients (Roy col 11, lines 17-28 and Fig. 5, module 514);
generate a customized message based on said determined set of linguistic traits; Roy discloses Fig. 2 the production of one or more personalized messages (module 224) from input data (module 202) utilizing the message personalization (module 112). The input data comprises a linguistic preference set derived from user segment-specific and product-specific text as outlined in previous limitations (Roy Fig. 2, col 5, lines 50-67).

However, Roy fails to explicitly disclose the claimed:
determine a set of linguistic traits applicable to said customized message based on said linguistic preference set for user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, user current location, language preferences based on a language hierarchy based on previously collected user data as well as and user specific input.  

However, in an analogous art, Travieso discloses:
analyzing collected data of a specific user, via the Preference Selector, to determine the user’s location, a language (linguistics) preference set based on multiple inputs and a messaging channel (type) to generate and display a customized message to said specific user (Travieso ¶0264 and 0072);
determining, by the computer system, a set of linguistic traits applicable to said customized message based on said linguistic preference set for user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, user current location, language preferences based on a language hierarchy based on previously collected user data as well as and user input;  Travieso discloses creating a language preference set to be use for generating a customized message based several inputs, of which include the content of each message, the preferred languages of translation for the user and the user’s geographical location (Travieso ¶0264, 0242 and 0072).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Travieso in the computer program of Roy, because this would allow a single user viewing a website, message or marketing offer in a different country to view or receive customized messages and content in their native or preferred language in real-time based on their user information (Travieso ¶0006, 0133, 0264 and 0072).

Regarding Claim 11: Roy discloses a system comprising: a processor; and Roy discloses the use of a computer processor as a part of Fig. 7 module 704 (Processing System).  The processing system performs functionality operations with the corresponding processing hardware elements. (Roy col 12, lines 52-63). 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:  Roy discloses Fig. 7 modules 706 (Computer-readable Media) and 712 (Memory/Storage) coupled with 704 (Processing System) and 710 (Hardware Elements) implement a hardware form such that they can perform programmable instructions utilizing integrated circuits (ICs), Application-Specific (ASIC), Field Programmable Gate Array (FPGAs) or Complex Programming Logic Devices (CPLDs) (Roy col 14, lines 22-31 and col 14, lines 40-50);
generate a multilayered linguistic preference set for a customized message using cognitive models; Roy discloses in Fig. 2, module 112 (message personalization), a cognitive model, receives 202 (input data) comprising 204 (segment-specific text). The module 112 calculates a linguistics preference 224 (personalized message) based on multiple sources and characteristics of input data from target users (Roy Fig 2, modules 202, 112 and 224, col 5, lines 37-47);
select a messaging channel according to the linguistics preference set, the linguistics preference set comprising one or more sets of linguistic traits preferred by the specific user; Roy discloses the use of various of forms of advertising platforms (channels) such as social media, email campaigns, etc. to transmit personalized messages based on desired language to requesting entities and clients (Roy col 11, lines 17-28 and Fig. 5, module 514);
generate a customized message based on said determined set of linguistic traits; Roy discloses Fig. 2 the production of one or more personalized messages (module 224) from input data (module 202) utilizing the message personalization (module 112). The input data comprises a linguistic preference set derived from user segment-specific and product-specific text as outlined in previous limitations (Roy Fig. 2, col 5, lines 50-67).

However, Roy fails to explicitly disclose the claimed:
determine a set of linguistic traits applicable to said customized message based on said linguistic preference set for user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, user current location, language preferences based on a language hierarchy based on previously collected user data as well as and user specific input.  

However, in an analogous art, Travieso discloses:
analyzing collected data of a specific user, via the Preference Selector, to determine the user’s location, a language (linguistics) preference set based on multiple inputs and a messaging channel (type) to generate and display a customized message to said specific user (Travieso ¶0264 and 0072);
determining, by the computer system, a set of linguistic traits applicable to said customized message based on said linguistic preference set for user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, user current location, language preferences based on a language hierarchy based on previously collected user data as well as and user input;  Travieso discloses creating a language preference set to be use for generating a customized message based several inputs, of which include the content of each message, the preferred languages of translation for the user and the user’s geographical location (Travieso ¶0264, 0242 and 0072).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Travieso in the system of Roy, because this would allow a single user viewing a website, message or marketing offer in a different country to view or receive customized messages and content in their native or preferred language in real-time based on their user information (Travieso ¶0006, 0133, 0264 and 0072).

Regarding Claim 16: Roy, in view of Travieso, further discloses the method of claim 1, further comprising: selecting, by the computer system, a messaging channel according to the linguistics preference set; and sending, by the computer system, the customized message only to the specific user over the selected messaging channel (Roy col 11, lines 17-28 and Fig. 5).

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 11,055,745 B2), in view of Travieso et al. (US 2012/0017146 Al) (hereinafter Travieso), further in view of Huang et al. (US 11,030,993 B2) (hereinafter Huang) and further in view of Kruel et al. (US 2013/0317808 A1) (hereinafter Kruel).  
Regarding claim 2: Roy, in view of Travieso, discloses a computer implemented method for linguistic alignment in specific user targeted messaging of claim 1 (as mentioned above) wherein the determining of the linguistics preference set for the specific user comprises),
However, Roy, in view of Travieso, fails to explicitly disclose the claimed:
identifying, by the computer system using the cognitive models, patterns and trends in the specific user data;
inferring, by the computer system, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user.

However, in an analogous art, Huang discloses:
identifying, by the computer system using the cognitive models, patterns and trends in the specific user data; Huang discloses the detection of patterns, in combination with extracted user features, from user speech input may be utilized to infer user characteristics (preferences).  Huang further discloses these extracted linguistic features may also be included a in a user’s overall profile (preference set)  (Huang col 2, lines 2-6);
inferring, by the computer system, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user; Huang discloses utilization of extracted language-based features to infer user characteristics to determine and build a user profile (preference set) (Huang col 1, lines 66-67 and col 2, lines 1-6). Building of this profile includes analyzing user speed input for linguistic features, adding new profile property values into user profile, identifying users and user context such as location and user characteristics inferred through observing user behavior over time (Huang col 4, lines 45-52). Other profile property values for the user include age, gender, surveyed data and any other information available to the system (Huang col 6, lines 16-21);

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the method of Roy, in view of Travieso, because this would allow the collection of more textual and linguistic features and data points, including but not limited the specific user’s patterns and trends and the user’s personality and situational insights, to enhance the overall user profile (linguistic preference set) in order to generated and disseminate more personalized/targeted messages or advertisements to a specific user (Huang col 1, lines 66-67; col 2, lines 1-6, 14-23; and col 6, lines 16-21).

However, Roy, in view of Travieso, and further in view of Huang, fails to explicitly disclose the claimed:
inferring, by the computer system, from the patterns and trends using the cognitive models, personality insights for the specific user; 
inferring, by the computer system, from the patterns and trends using the cognitive models, situational insights for the specific user.

However, in an analogous art of linguistic, Kruel discloses:
inferring, by the computer system, from the patterns and trends using the cognitive models, personality insights for the specific user; Kruel Fig. 5, document 510 (Social Media Post) discloses the results from analyzed interests, likings, preferences and organizational participation over time (trends and patterns) can provide insight and data points into a given user’s personality and affections. The overall user behaviors and personality can be derived from the social media posting, emails, voicemails and/or other user generated content from a plurality of sources (Kruel ¶0099). Kruel Fig. 6 further discloses the facets and results returned from user document queries over time, can further reveal the personality of a given user (Kruel ¶0104);
inferring, by the computer system, from the patterns and trends using the cognitive models, situational insights for the specific user; Kruel Fig. 1, module 122 discloses user generated events (situational insights) are derived from a plurality of sources including social media websites, networking sources, aggregators and more (Kruel 0046).  Kruel Fig. 10 further discloses these user generated content events (situational insights) are derived over a given timeframe by way of conducting natural language processing of various classified (categorized) events from the user’s social media networking source  (Kruel ¶ 0113, Fig. 10).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the method of Roy, in view of Travieso, and further in view of Huang, because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).

Regarding Claim 7:  Roy, in view of Travieso, discloses the computer program product of claim 6, wherein the generate said linguistic preference set for the specific user, the processor is further cause to:
However, Roy, in view of Travieso, fails to explicitly disclose the claimed:
identify, using the cognitive models, patterns and trends in the specific user data;
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user.

However, in an analogous art, Huang discloses:
identify, using the cognitive models, patterns and trends in the specific user data; Huang discloses the detection of patterns, in combination with extracted user features, from user speech input may be utilized to infer user characteristics (preferences).  Huang further discloses these extracted linguistic features may also be included a in a user’s overall profile (preference set)  (Huang col 2, lines 2-6);
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user; Huang discloses utilization of extracted language-based features to infer user characteristics to determine and build a user profile (preference set) (Huang col 1, lines 66-67, col 2, lines 1-6). Building of this profile includes analyzing user speed input for linguistic features, adding new profile property values into user profile, identifying users and user context such as location and user characteristics inferred through observing user behavior over time (Huang col 4, lines 45-52). Other profile property values for the user include age, gender, surveyed data and any other information available to the system (Huang col 6, lines 16-21).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the computer program of Roy, in view of Travieso, because this would allow the collection of more textual and linguistic features and data points, including but not limited the specific user’s patterns and trends and the user’s personality and situational insights, to enhance the overall user profile (linguistic preference set) in order to generated and disseminate more personalized/targeted messages or advertisements to a specific user (Huang col 1, lines 66-67; col 2, lines 1-6, 14-23; and col 6, lines 16-21).

However, Roy, in view of Travieso, and further in view of Huang, fails to explicitly disclose the claimed:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; 
infer, from the patterns and trends using the cognitive models, situational insights for the specific user.

However, in an analogous art of linguistic, Kruel discloses:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; Kruel Fig. 5, document 510 (Social Media Post) discloses the results from analyzed interests, likings, preferences and organizational participation over time (trends and patterns) can provide insight and data points into a given user’s personality and affections. The overall user behaviors and personality can be derived from the social media posting, emails, voicemails and/or other user generated content from a plurality of sources (Kruel ¶0099). Kruel Fig. 6 further discloses the facets and results returned from user document queries over time, can further reveal the personality of a given user (Kruel ¶0104);
infer, from the patterns and trends using the cognitive models, situational insights for the specific user; Kruel Fig. 1, module 122 discloses user generated events (situational insights) are derived from a plurality of sources including social media websites, networking sources, aggregators and more (Kruel ¶0046).  Kruel Fig. 10 further discloses these user generated content events (situational insights) are derived over a given timeframe by way of conducting natural language processing of various classified (categorized) events from the user’s social media networking source  (Kruel ¶0113, Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the computer program of Roy, in view of Travieso, and further in view of Huang, because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel ¶0099, Fig 5).

Regarding Claim 12:  Roy, in view of Travieso, discloses the system of claim 11, wherein in the generate linguistic preference set for the specific user, the processor is further cause to:

However, Roy, in view of Travieso, fails to explicitly disclose the claimed:
identify, using the cognitive models, patterns and trends in the specific user data;
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user.

However, in an analogous art, Huang discloses:
identify, using the cognitive models, patterns and trends in the specific user data; Huang discloses the detection of patterns, in combination with extracted user features, from user speech input may be utilized to infer user characteristics (preferences).  Huang further discloses these extracted linguistic features may also be included a in a user’s overall profile (preference set)  (Huang col 2, lines 2-6);
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user; Huang discloses utilization of extracted language-based features to infer user characteristics to determine and build a user profile (preference set) (Huang col 1, lines 66-67, col 2, lines 1-6). Building of this profile includes analyzing user speed input for linguistic features, adding new profile property values into user profile, identifying users and user context such as location and user characteristics inferred through observing user behavior over time (Huang col 4, lines 45-52). Other profile property values for the user include age, gender, surveyed data and any other information available to the system (Huang col 6, lines 16-21).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the system of Roy, in view of Travieso, because this would allow the collection of more textual and linguistic features and data points, including but not limited the specific user’s patterns and trends and the user’s personality and situational insights, to enhance the overall user profile (linguistic preference set) in order to generated and disseminate more personalized/targeted messages or advertisements to a specific user (Huang col 1, lines 66-67; col 2, lines 1-6, 14-23; and col 6, lines 16-21).

However, Roy, in view of Travieso, and further in view of Huang, fails to explicitly disclose the claimed:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; 
infer, from the patterns and trends using the cognitive models, situational insights for the specific user;

However, in an analogous art of linguistic, Kruel discloses:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; Kruel Fig. 5, document 510 (Social Media Post) discloses the results from analyzed interests, likings, preferences and organizational participation over time (trends and patterns) can provide insight and data points into a given user’s personality and affections. The overall user behaviors and personality can be derived from the social media posting, emails, voicemails and/or other user generated content from a plurality of sources (Kruel ¶0099). Kruel Fig. 6 further discloses the facets and results returned from user document queries over time, can further reveal the personality of a given user (Kruel ¶0104);
infer, from the patterns and trends using the cognitive models, situational insights for the specific user; Kruel Fig. 1, module 122 discloses user generated events (situational insights) are derived from a plurality of sources including social media websites, networking sources, aggregators and more (Kruel 0046).  Kruel Fig. 10 further discloses these user generated content events (situational insights) are derived over a given timeframe by way of conducting natural language processing of various classified (categorized) events from the user’s social media networking source  (Kruel ¶ 0113, Fig. 10).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy, in view of Travieso, and further in view of in view of Huang, because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 11,055,745 B2), in view of Travieso et al. (US 2012/0017146 Al), and further in view of Kruel et al. (US 2013/0317808 A1).
Regarding Claim 3: Roy, in view of Travieso, discloses the method of claim 1 (as mentioned above), said collected data includes data recently collected, and data previously collected and stored in a location and the location of the user comprises (Roy col 2, lines 64-67 and col 3, lines 1-15); however, Roy fails to explicitly disclose the claimed: a predicted location of the specific user selected according to a context of the customized message.

However, in an analogous art of linguistic, Kruel discloses:
a predicted location of the specific user selected according to a context of the customized message; Kruel discloses estimating (predicting) a user’s current location, desired location or relevant location data as determined or stated by a user’s post or comment. The location can either be stated or estimated (predicted) in the post, extracted from coordinates of the post or predicted from content of the post (Kruel ¶0069).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the method of Roy, in view of Travieso, because this would allow the utilization of various messaging formats (posts, comments, etc.) to estimate a user’s current or desired location and  add convenience to the user by providing catered responses regarding the location of restaurants, transportation, or entertainment (Kruel ¶0069).

Regarding Claim 8: Roy, in view of Travieso,  discloses the computer program product of claim 6, further comprising select a messaging channel according to said linguistic preference set and send the customized message only to the specific user over the selected messaging channel; however, Roy, in view of Travieso, fails to explicitly disclose the claimed:
a predicted location of the specific user selected according to a context of the customized message

However, in an analogous art of linguistic, Kruel discloses:
a predicted location of the specific user selected according to a context of the customized message; Kruel discloses estimating (predicting) a user’s current location, desired location or relevant location data as determined or stated by a user’s post or comment. The location can either be stated or estimated (predicted) in the post, extracted from coordinates of the post or predicted from content of the post (Kruel ¶0069).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the computer program of Roy, in view of Travieso, because this would allow the utilization of various messaging formats (posts, comments, etc.) to estimate a user’s current or desired location and  add convenience to the user by providing catered responses and customized messages regarding the location of restaurants, transportation, or entertainment (Kruel ¶0069).

Regarding Claim 13: Roy, in view of Travieso, discloses the system of claim 11, further comprising sending the customized message only to the specified user over the selected messaging channel; however, Roy, in view of Travieso, fails to explicitly disclose the claimed:
a predicted location of the specific user selected according to a context of the customized message

However, in an analogous art of linguistic, Kruel discloses:
a predicted location of the specific user selected according to a context of the customized message; Kruel discloses estimating (predicting) a user’s current location, desired location or relevant location data as determined or stated by a user’s post or comment. The location can either be stated or estimated (predicted) in the post, extracted from coordinates of the post or predicted from content of the post (Kruel ¶0069).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy, in view of Travieso, because this would allow the utilization of various messaging formats (posts, comments, etc.) to estimate a user’s current or desired location and  add convenience to the user by providing catered responses and customized messages regarding the location of restaurants, transportation, or entertainment (Kruel ¶0069).

Regarding Claim 17: Roy, in view of Travieso, and further in view of Kruel, further discloses method of claim 1, wherein said data collected about said specific user is stored (Kruel ¶0046).

Regarding Claim 18: Roy, in view of Travieso, and further in view of Kruel, further discloses the method of claim 3, wherein said other data previously collected includes data previously stored (Kruel ¶0046 and 0099).

Regarding Claim 19: Roy, in view of Travieso, and further in view of Kruel, further discloses the method of claim 1, wherein other data previously collected includes data kept specifically relating to said specific user in a storage (Kruel ¶0058).

Regarding Claim 20: Roy, in view of Travieso, and further in view of Kruel, further discloses the method of claim 1, wherein said plurality of data sources include social platform (Kruel ¶0046), shopping history (Kruel ¶0072), web browser activity (Kruel ¶0072), interaction with other user(s) (Kruel ¶0071) and/or interaction with other user devices (Kruel ¶0038).

Claims 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 11,055,745 B2), in view of Travieso et al. (US 2012/0017146 Al), and further in view of Huang et al. (US 11,030,993 B2).
Regarding Claim 4:  Roy, in view of Travieso, discloses the method of claim 1 [[4]], wherein the set of linguistic traits comprise; however, Roy, in view of Travieso, fails to explicitly disclose the claimed:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user.

Examiner Note: Merriam-Webster.com defines the word “slang” as “language peculiar to a particular group”.   

However, in an analogous art of linguistic, Huang discloses:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user; Huang discloses the inference of a user’s accent and profile information (linguistic features) can be utilized to create customized responses or modified word choices based on a particular user’s geographic region or constraint. (Huang col 3, lines 21-28).  Huang further discloses the joint use of user accent and language clues (attributes) can enhance system accuracy in identifying users pertaining to a particular group sharing common attributes (Huang col 3, lines 28-38).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the method of Roy, in view of Huang, because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38 and col 10, lines 62-65).

Regarding Claim 5: Roy, in view of Travieso, and further in view of Huang, further discloses the method of claim 4, wherein the generating of the customized message comprises: generating, by the computer system, the customized message in the language and incorporating the slang terms (Huang col 3, lines 21-28).

Regarding Claim 9:  Roy, in view of Travieso, discloses the computer program product of claim 6, wherein the set of linguistic traits comprise; however, Roy, in view of Travieso, fails to explicitly disclose the claimed:
at least a language and slang terms associated with the location of the specific user, wherein in the determining of the set of linguistic traits applicable to the customized message, the processor is further cause to: identify a language and slang corpora associated with the location of the specific user.

Examiner Note: Merriam-Webster.com defines the word “slang” as “language peculiar to a particular group”.   

However, in an analogous art of linguistic, Huang discloses:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user; Huang discloses the inference of a user’s accent and profile information (linguistic features) can be utilized to create customized responses or modified word choices based on a particular user’s geographic region or constraint. (Huang col 3, lines 21-28).  Huang further discloses the joint use of user accent and language clues (attributes) can enhance system accuracy in identifying users pertaining to a particular group sharing common attributes (Huang col 3, lines 28-38).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the computer program of Roy, in view of Travieso, and further in view of Huang, because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38 and col 10, lines 62-65).

Regarding Claim 10: Roy, in view of Travieso, and further in view of Huang, further discloses the computer program product of claim 9, wherein in the generating of the customized message, the processor is further caused to: generating, by the computer system, the customized message in the language and incorporating the slang terms (Huang col 3, lines 21-28).

Regarding Claim 14:  Roy, in view of Travieso, discloses the system of claim 11, wherein the set of linguistic preferences comprise one or more sets of linguistic traits; however, Roy, in view of Travieso, fails to explicitly disclose the claimed:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user.

Examiner Note: Merriam-Webster.com defines the word “slang” as “language peculiar to a particular group”.   

However, in an analogous art of linguistic, Huang discloses:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user; Huang discloses the inference of a user’s accent and profile information (linguistic features) can be utilized to create customized responses or modified word choices based on a particular user’s geographic region or constraint. (Huang col 3, lines 21-28).  Huang further discloses the joint use of user accent and language clues (attributes) can enhance system accuracy in identifying users pertaining to a particular group sharing common attributes (Huang col 3, lines 28-38).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy, in view of Travieso, further in view of Huang, because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38, col 10, lines 62-65).

Regarding Claim 15: Roy, in view of Travieso, and further in view of Huang, further discloses the system of claim 14, further comprising select a messaging channel according to said linguistics preference set and generating by the computer system the customized message in the language and incorporating the slang terms (Huang col 3, lines 21-28).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Moukaddem et al. (US 2019/0073693 A1) discloses the generation and delivery of targeted (customized) messages based on specific user information and data. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 8:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658